                                              Case 5:20-cv-03633-EJD Document 32 Filed 09/11/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         LILLIANA HERNANDEZ,
                                   8                                                        Case No. 20-cv-03633-EJD
                                                         Plaintiff,
                                   9                                                        ORDER GRANTING IN PART AND
                                                   v.                                       DENYING IN PART DEFENDANT'S
                                  10                                                        MOTION TO STRIKE
                                         ARAMARK FOOD AND SUPPORT
                                  11     SERVICES GROUP, INC.,                              Re: Dkt. No. 9

                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14            Presently before the Court is Defendant’s Motion to Strike portions of the operative
                                  15   Complaint. The Court finds this motion suitable for decision without oral argument. See N.D.
                                  16   Cal. Civ. L.R. 7-1(b). Having considered the parties’ submission, the record in this case, and the
                                  17   applicable law, the Court will GRANT IN PART and DENY IN PART the Motion to Strike.
                                  18     I.     BACKGROUND
                                  19            On April 1, 2020, Plaintiff Lilliana Hernandez commenced this wage and hour suit in the
                                  20   Superior Court of California for the County of Santa Clara. See Dkt. No. 1, Exhibit A (“Compl.”).
                                  21   The Complaint alleges that her former employer, Defendant Aramark Food and Support Services
                                  22   Group, Inc. (“Aramark Food”), committed various violations of the California Labor Code and the
                                  23   California Business and Professions Code. See id.
                                  24            On June 8, 2020, Defendant filed the instant Motion to Strike under Federal Rule of Civil
                                  25   Procedure 12(f), seeking to strike various portions of the Complaint. Dkt. No. 9 (“Mot.”). As set
                                  26   forth in greater detail below, Plaintiff Lilliana Hernandez opposes the motion in part and
                                  27
                                       Case No.: 20-cv-03633-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S MOTION TO
                                       STRIKE
                                                                        1
                                              Case 5:20-cv-03633-EJD Document 32 Filed 09/11/20 Page 2 of 6




                                   1   acquiesces to it in part. See Dkt. No. 15 (“Opp.”). This Order follows full briefing.

                                   2    II.     LEGAL STANDARD
                                   3            Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an

                                   4   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” The

                                   5   function of a 12(f) motion to strike is to avoid the expenditure of time and money that must arise

                                   6   from litigating spurious issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v.

                                   7   Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010).

                                   8            The Ninth Circuit has made clear that “Rule 12(f) is not a proper way to procure dismissal

                                   9   of all or part of a complaint,” Brands v. First Transit, Inc., 278 F. App’x 722, 724 (9th Cir. 2008)

                                  10   (unpublished); that is the function of a Rule 12(b)(6) motion or Rule 56 motion. Whittlestone, 618

                                  11   F.3d at 973. A court should only grant a motion to strike material for the five reasons specifically

                                  12   discussed in the rule—namely, if it is “(1) an insufficient defense; (2) redundant; (3) immaterial;
Northern District of California
 United States District Court




                                  13   (4) impertinent; or (5) scandalous.” Id. A matter is immaterial if it “has no essential or important

                                  14   relationship to the claim for relief or the defenses being pleaded.” Fantasy, Inc. v. Fogerty, 984

                                  15   F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). Similarly,

                                  16   “‘[i]mpertinent’ matter consists of statements that do not pertain, and are not necessary, to the

                                  17   issues in question.” Id. A matter is redundant if it needlessly duplicates other material in the

                                  18   complaint. Whittlestone, 618 F.3d at 974.

                                  19            “If there is any doubt whether the challenged matter might bear on an issue in the

                                  20   litigation, the motion to strike should be denied, and assessment of the sufficiency of the

                                  21   allegations left for adjudication on the merits.” Ctr. for Food Safety v. Sanderson Farms, Inc., No.

                                  22   17-CV-03592-RS, 2019 WL 8356294, at *1 (N.D. Cal. Mar. 18, 2019). And “[a]s with motions to

                                  23   dismiss, when ruling on a motion to strike, the Court takes the plaintiff’s allegations as true and

                                  24   must liberally construe the complaint in the light most favorable to the plaintiff.” Stearns v. Select

                                  25   Comfort Retail Corp., 763 F.Supp.2d 1128, 1140 (N.D. Cal. July 21, 2010).

                                  26

                                  27
                                       Case No.: 20-cv-03633-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S MOTION TO
                                       STRIKE
                                                                        2
                                              Case 5:20-cv-03633-EJD Document 32 Filed 09/11/20 Page 3 of 6



                                       III.     DISCUSSION
                                   1
                                                Defendant moves to strike seven different categories of material from the Complaint: (1)
                                   2
                                       all references to California Labor Code § 226; (2) all references to California Labor Code §§ 1174
                                   3
                                       and 1174.5; (3) all references to California Labor Code § 558; (4) all references to California
                                   4
                                       Labor Code § 204; (5) all references to injunctive relief, restitution, and disgorgement in
                                   5
                                       connection with Plaintiff’s claim under California Business and Professions Code §§ 17200 et
                                   6
                                       seq.; (6) Plaintiff’s redundant reference to costs of suit in relief requested; and (7) Plaintiff’s § 203
                                   7
                                       waiting time penalty claim and request for attorneys’ fees and interest to the extent they are based
                                   8
                                       upon the alleged failure to pay meal and rest period premiums under Labor Code § 226.7 or
                                   9
                                       penalties under Labor Code § 203. See Mot. at 3-4. Plaintiff agrees that the first six categories
                                  10
                                       may be stricken. Opp. at 3-4. Accordingly, the Court GRANTS as unopposed the motion to strike
                                  11
                                       the following portions of the Complaint:
                                  12
Northern District of California




                                                   1. All references to California Labor Code § 226.
 United States District Court




                                  13
                                                           •   Page 10, lines 3-5, ¶ 43, the phrase “and resulted in violations of Labor
                                  14                           Code § 226” because they resulted in the issuance of inaccurate wage
                                                               statements” and “Further, Plaintiff is entitled to seek and recover statutory
                                  15
                                                               costs.”
                                  16               2. All references to California Labor Code §§ 1174 and 1174.5.
                                  17                       •   Page 7, line 23, ¶ 28, the words “1174” and “1174.5”.
                                  18               3. All references to California Labor Code § 558.
                                  19                       •   Page 7, line 23, ¶ 28, the word “558”;
                                  20                       •   Page 11, lines 12-23, ¶ 50, in its entirety.
                                  21               4. All references to California Labor Code § 204.
                                  22                       •   Page 7, line 23, ¶ 28, the word “204”;
                                  23                       •   Page 8, lines 16-18, ¶ 33, the phrase “California Labor Code § 204”;
                                  24                       •   Page 10, line 3-4, ¶ 43, the phrase “Defendants’ failure to timely pay all
                                                               wages owed also
                                  25
                                                           •   violated Labor Code § 204”;
                                  26
                                                           •   Page 11, lines 24-28, ¶ 51, in its entirety;
                                  27
                                       Case No.: 20-cv-03633-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S MOTION TO
                                       STRIKE
                                                                        3
                                           Case 5:20-cv-03633-EJD Document 32 Filed 09/11/20 Page 4 of 6




                                                            •   Page 12, line 1, ¶ 52, the word “204”;
                                   1
                                                            •   Page 12, line 3, ¶ 53, the word “204”;
                                   2
                                                            •   Page 14, lines 21-23, ¶ 67, the phrase “California Labor Code § 204”;
                                   3
                                                            •   Page 89, line 4, ¶ 89, the word “204”.
                                   4
                                                    5. All references to injunctive relief, restitution, and disgorgement in connection with
                                   5                   Plaintiff’s claim under California Business and Professions Code §§ 17200 et seq.
                                   6                        •   Page 7, line 27, ¶ 29, in its entirety;

                                   7                        •   Page 17, lines 1-3, ¶ 83, in its entirety;

                                   8                        •   Page 17, lines 9-11, ¶ 84, the phrase “and for which this Court should issue
                                                                injunctive and equitable relief, pursuant to California Business &
                                   9                            Professions Code § 17203, including restitution of wages wrongfully
                                                                withheld”;
                                  10
                                                            •   Page 18, lines 7, ¶ 89, the phrase “including restitution of wages wrongfully
                                  11                            withheld”;
                                  12                        •   Page 19, lines 3-4, ¶ 7, in its entirety.
Northern District of California
 United States District Court




                                  13                6. Plaintiff’s redundant reference to costs of suit in relief requested.

                                  14                        •   Page 19, line 9, ¶ 12, in its entirety.

                                  15   Mot. at 3-4.

                                  16             On the other hand, Plaintiff objects to Defendant’s seventh request. There are two

                                  17   components to this request. First, Defendant asks the Court to strike Plaintiff’s claim under

                                  18   California Labor Code § 203—Count 6 of the Complaint, ¶¶ 70-75—to the extent it is predicated

                                  19   on the alleged failure to pay meal and rest period premiums upon termination. Mot. at 1. Second,

                                  20   Defendant asks the Court to strike Plaintiff’s request for attorneys’ fees and interests to the extent

                                  21   it is predicated on her claims for the alleged failure to provide meal and rest periods under Labor

                                  22   Code § 226.7, which are Counts 3 and 4 of the Complaint, ¶¶ 54-65. Id. at 1-2. The Court

                                  23   considers each in turn below.

                                  24        A.      Waiting Time Penalties under § 203 for Meal and Rest Period Claims
                                  25             Count 6 of the Complaint alleges that Defendant “failed to pay Plaintiff all wages due and

                                  26   certain at the time of termination or within seventy-two (72) hours of resignation.” Compl. ¶ 72.

                                  27
                                       Case No.: 20-cv-03633-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S MOTION TO
                                       STRIKE
                                                                        4
                                           Case 5:20-cv-03633-EJD Document 32 Filed 09/11/20 Page 5 of 6




                                   1   It further alleges that this violation entitles Plaintiff to waiting time penalties under California

                                   2   Labor Code § 203. Id. ¶ 75. Defendant seeks to strike this claim to the extent is based on meal

                                   3   and rest period premiums under California Labor Code § 226.7, which Plaintiff seeks in Counts 3

                                   4   and 4 for failure to provide adequate meal and rest periods. Mot. at 6. Defendant contends that

                                   5   “such premiums do not constitute wages that can support a claim for waiting time penalties.” Id.

                                   6   For this proposition, Defendant cites Naranjo v. Spectrum Sec. Servs., Inc., 40 Cal. App. 5th 444,

                                   7   473 (2019), as modified on denial of reh’g (Oct. 10, 2019)).

                                   8             It is true that California Labor Code § 203, by its plain terms, covers only the failure to pay

                                   9   “wages.” Cal. Labor Code § 203(a). However, Defendant’s contention that meal and rest period

                                  10   premiums do not qualify as “wages” is not the proper subject of Rule 12(f) motion to strike.

                                  11   Defendant has not argued or shown that Plaintiff’s claim is “redundant,” “immaterial,”

                                  12   “impertinent,” or “scandalous.” Rather, as in Whittlestone, Defendant asks to strike a claim for
Northern District of California
 United States District Court




                                  13   damages—here, waiting time penalties—on the ground that they are “precluded as a matter of

                                  14   law.” 618 F.3d at 974. Such use of a Rule 12(f) motion is forbidden: “Rule 12(f) of the Federal

                                  15   Rules of Civil Procedure does not authorize a district court to dismiss a claim for damages on the

                                  16   basis it is precluded as a matter of law.” Id. at 976.

                                  17             Hence, though Defendant may very well be correct as a matter of California law, the Court

                                  18   lacks authority to strike in part Plaintiff’s claim for waiting time penalties. Defendant’s motion on

                                  19   this issue is therefore DENIED, without prejudice to Defendant renewing its argument in an

                                  20   appropriate motion.

                                  21        B.      Attorneys’ Fees and Interest for Meal and Rest Period Claims
                                  22             Defendant’s motion to strike in part Plaintiff’s request for attorneys’ fees and interest fails

                                  23   for the same reason. California Labor Code § 218.5 authorizes an award of attorneys’ fees and

                                  24   costs for the prevailing party in “any action brought for the nonpayment of wages”; California

                                  25   Labor Code § 218.6 provides for “interest on all due and unpaid wages” in “any action brought for

                                  26   the nonpayment of wages.” Defendant argues that Plaintiff’s claims for meal and rest period

                                  27
                                       Case No.: 20-cv-03633-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S MOTION TO
                                       STRIKE
                                                                        5
                                             Case 5:20-cv-03633-EJD Document 32 Filed 09/11/20 Page 6 of 6




                                   1   premiums under California Labor Code § 226.7 (Counts 3 and 4) do not qualify for the recovery

                                   2   of attorneys’ fees and interest because they are not “action[s] for the non-payment of wages.”

                                   3   Mot. at 5-6 (citing Kirby v. Immoos Fire Prot., Inc., 53 Cal. 4th 1244, 1259 (2012); Culley v.

                                   4   Lincare Inc., 236 F. Supp. 3d 1184, 1196 (E.D. Cal. 2017)).

                                   5           This, like Defendant’s motion as to waiting time penalties, is an argument that Plaintiff’s

                                   6   claim for relief is precluded as a matter of law. As a result, pursuant to the Ninth Circuit’s clear

                                   7   command in Whittlestone, the Court lacks authority to strike the relevant portions of the

                                   8   Complaint. Again, Defendant’s interpretation of California may ultimately prove correct,

                                   9   particularly as Plaintiff failed to respond on the merits. The Court must nevertheless DENY the

                                  10   motion as to attorneys’ fees and interest, without prejudice to Defendant renewing its argument in

                                  11   an appropriate motion.

                                  12   IV.     CONCLUSION
Northern District of California
 United States District Court




                                  13           As set forth in detail above, Defendant’s Motion to Strike is hereby GRANTED IN PART

                                  14   and DENIED IN PART.

                                  15

                                  16           IT IS SO ORDERED.

                                  17

                                  18   Dated: September 11, 2020

                                  19                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 20-cv-03633-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S MOTION TO
                                       STRIKE
                                                                        6
